Citation Nr: 1034545	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  09-28 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder, claimed as flat feet.

2.  Entitlement to service connection for hepatitis C. 

3.  Whether new and material evidence has been presented with 
which to reopen a service connection claim for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to September 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2009 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Nashville, Tennessee 
which denied service connection claims for bilateral foot 
disorders and for hepatitis C. 

The Veteran testified before the undersigned Acting Veterans Law 
Judge (AVLJ) via videoconference at a Board hearing held in 
August 2010.  A transcript of that hearing is on file.  

At the August 2010 hearing, in addition to addressing the two 
aforementioned claims on appeal, the Veteran provided testimony 
pertaining to a service connection claim for a back disorder; 
however that claim is not currently in appellate status before 
the Board.  In a September 2009 rating action, the RO confirmed 
and continued the denial of a service connection claim for a back 
disorder, reasoning that the claim was the subject to a final 
decision denying the claim in October 1981, and that new and 
material evidence had not been presented with which to reopen the 
claim.  Subsequently, the Veteran filed a timely Notice of 
Disagreement (NOD) with that determination in January 2010.  When 
a Veteran initiates appellate review by filing a timely NOD with 
a determination of the AOJ, VA shall prepare a statement of the 
case (SOC).  38 U.S.C.A. § 7105(d)(1).  If no SOC is prepared, as 
is the case here, the Board shall remand the matter to the RO for 
issuance of a SOC, as will be further explained herein.  
Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran in the instant case has elected to participate in the 
Expedited Claims Adjudication (ECA) Initiative.  See ECA 
Agreement and Waiver of Rights, dated May 21, 2009.  The ECA is a 
pilot program designed to expedite the processing of claims and 
appeals by obtaining claimants' waivers of certain statutory and 
regulatory response periods, and by utilizing the Board's 
statutory authority to pre-screen cases to determine the adequacy 
of the record for decisional purposes.  The case has been 
processed under regulations governing the ECA.  See 38 C.F.R. 
§§ 20.1500-20.1510 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional evidence is warranted as to both the service 
connection claims for bilateral foot disorders and for hepatitis 
C.

In hearing testimony presented in August 2010, the Veteran 
indicated that he had received treatment at the VA Medical Center 
(VAMC) in Memphis, TN for foot problems about 2 to 3 months after 
his discharge from service.  He also stated that he received 
treatment for hepatitis C from the same VAMC, approximately 2 to 
3 years after his discharge from service.  This evidence is not 
of record and will be sought on Remand.  38 C.F.R. § 3.159(c)(2).  
See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (indicating VA 
has constructive, if not actual, notice of these additional 
treatment records because they are generated within VA's 
healthcare system).

The August 2010 hearing transcript also reflects that the Veteran 
is in receipt of benefits from the Social Security 
Administration, his claim having been approved in July 2010 
(hearing transcript p. 14).  The Court has interpreted the duty 
to assist to include requesting information and records from the 
Social Security Administration which were relied upon in any 
disability determination.  Hayes v. Brown, 9 Vet. App. 67, 74 
(1996) (VA is required to obtain evidence from the Social 
Security Administration, including decisions by the 
administrative law judge, and give the evidence appropriate 
consideration and weight); Murincsak v. Derwinski, 2 Vet. App. 
363, 373 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991).  As these records are potentially relevant to the claims 
on appeal, they shall be sought pursuant to this Remand.

In argument presented in June 2010, the Veteran's representative 
asserted that the Veteran's service treatment records were 
incomplete, as evidence by the absence of a discharge examination 
report.  As such, a request for additional STRs will be 
undertaken.  

Although not in appellate status at this time, also requiring 
additional attention is a service connection claim for a low back 
disorder.  In September a 2009 rating action, the RO confirmed 
and continued the denial of a service connection claim for a back 
disorder, reasoning that the claim was the subject to a final 
decision denying the claim in October 1981, and that new and 
material evidence had not been presented with which to reopen the 
claim.  Subsequently, the Veteran filed a timely Notice of 
Disagreement (NOD) with that determination in January 2010.  

An NOD is defined as a written communication from a claimant or 
his/her representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction (here, the RO) and a desire to contest the result.  
38 C.F.R. § 20.201 (2009).  While special wording is not 
required, the NOD must be in writing and in terms that can be 
reasonably construed as a disagreement with that determination 
and a desire for appellate review.  Id.  A veteran must file a 
NOD with a determination by the agency of original jurisdiction 
within one year from the date that the RO mailed notice of the 
determination.  38 C.F.R. § 20.302(a).  There is no requirement 
in the regulation that the date of rating action at issue be 
specified in a NOD.  Here, the written statement provided by the 
Veteran, received by VA in January 2010, was timely and expressed 
dissatisfaction with the continuation of the denial of the claim 
for a back disorder which was addressed in the September 2009 
rating decision, hence the statement is tantamount to a timely 
NOD.  38 C.F.R. § 20.201.

The filing of an NOD places a claim in appellate status.  The 
failure to issue a statement of the case in such a circumstance 
renders a claim procedurally defective and necessitates a remand.  
See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2009).  To date, the RO 
has not issued an SOC with respect to the claim denied in the 
September 2009 rating decision.  Under these circumstances, the 
Board has no discretion and is obliged to remand this claim to 
the RO for the issuance of an SOC.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 
436 (1997).  However, this claim will be returned to the Board 
for appellate consideration after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be given an opportunity 
to identify any additional relevant medical 
treatment records, from either private or VA 
facilities, which pertain to his service 
connection claims for bilateral foot 
disorders and for hepatitis C.  Appropriate 
steps should be taken to obtain any 
identified records.

2.  Contact the appropriate sources in order 
to conduct a search for additional service 
treatment records, including a discharge 
examination report, relating to the Veteran's 
period of service from August to September 
1973 with the United States Navy.  If 
additional records are not available, or if 
the search for any such records otherwise 
yields negative results, that fact should be 
documented in the claims file, and the 
Veteran should be so informed in writing.

3.  The RO/AMC shall attempt to obtain and 
associate with the claims file all 
outstanding medical records of treatment 
(including hospitalization reports) relating 
to the feet and to hepatitis C, from the VAMC 
in Memphis, TN, dated from 1973, forward (as 
mentioned by the Veteran in his 2010 hearing 
testimony).  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should be documented in the claims 
file, and the Veteran should be so informed 
in writing.

4.  The RO/AMC shall contact the Social 
Security Administration and request a copy of 
all determinations either granting, denying 
or confirming a Social Security 
Administration award, as well as all medical 
and employment records relied upon in making 
the determinations.

5.  After the development requested herein, 
as well as any additional development deemed 
necessary is accomplished, the Veteran's 
claims should be readjudicated.  Any 
appropriate development deemed necessary to 
complete this adjudication, such as 
scheduling VA examination, may be undertaken.  
If any benefit sought on appeal remains 
denied, the Veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law, as well as regulations 
considered pertinent to the issues being 
remanded.  An appropriate period of time 
should be allowed for response by the 
Veteran.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, if in order.

6.  The RO must provide the Veteran with a 
statement of the case addressing the claim of 
whether new and material evidence has been 
presented with which to reopen a service 
connection claim for a back disorder.  The 
Veteran and his representative are reminded 
that to vest the Board with jurisdiction over 
this issue, a timely substantive appeal must 
be filed. 38 C.F.R. § 20.202 (2009).  If, and 
only if, the Veteran perfects the appeal as 
to this claim, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


